Citation Nr: 0829971	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychological problems 
to include post-traumatic stress disorder (PTSD) with 
impairment of sleep.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.



In March 2007, the veteran testified at an RO hearing.  A 
transcript of this hearing is of record.  During this 
testimony, the veteran withdrew his claims for service 
connection for tinnitus, a back condition, blurred vision, 
and an inner cell testicle problem resulting from exposure to 
ionizing radiation.  In an additional written statement, the 
veteran withdrew his claim for service connection for hearing 
loss.

On the veteran's substantive appeal he requested a hearing at 
the local VA office before a member of the Board.  Such 
hearing was scheduled, but the veteran did not report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has a psychological 
problem to include PTSD due to traumatic experiences in 
service, specifically personal assaults in retaliation for 
his informing on a superior officer for illegal activity.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2007).

In a PTSD Questionnaire received at the RO, the veteran 
reported a stressor involving being kidnapped, tied to a 
chair, and severely beaten as a result of his role as an 
informant in a major drug operation.


The Board observes the regulations now provide that VA will 
not deny a post-traumatic stress disorder claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2007).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

While the veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressor.  In this regard, the Board 
observes that the May 2005 and May 2007 notice letters do not 
provide the required notice with respect to PTSD claims based 
on personal assault.  Pursuant to the VCAA, the Board 
observes that the veteran should be sent a letter that 
advises him as required by 38 C.F.R. 
§ 3.304(f)(3) and allowed the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.

This letter should also specifically ask the veteran to 
provide the dates he testified before the Criminal 
Investigative Division (CID), the first and last names of the 
persons charged with the criminal activity, and whether any 
of these persons were disciplined as a result of the 
investigation.  


If sufficient information is provided to permit verification, 
the RO/AMC should then attempt to verify the veteran's 
claimed stressor, to include his contention of testifying in 
a CID investigation, through official sources, to include 
consideration of personnel records of individuals adequately 
identified by the veteran as being disciplined as a result of 
his informant testimony.  

In a VA treatment note dated April 2007, PTSD is included in 
the veteran's problem list.  If, and only if, the veteran's 
claimed stressor is verified through official sources or 
otherwise considered corroborated, the RO/AMC should schedule 
the veteran for a VA psychiatric examination to determine the 
nature and etiology of his current psychiatric disorder.  38 
U.S.C.A. § 5103A(d) (West 2002).

Additionally, a March 2005 VA record indicates the veteran 
transferred his care from the Miami VAMC.  However, there are 
no records from the Miami VAMC associated with the claims 
file.  Such should be accomplished on remand.  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required in 38 C.F.R. § 3.304(f)(3) with 
regard to the claim for service connection 
for PTSD based on personal assault and an 
appropriate opportunity to respond.  The 
letter should also specifically ask the 
veteran to provide the dates he testified 
before the Criminal Investigative 
Division, the first and last names of the 
persons charged with the criminal 
activity, and whether any of these persons 
were disciplined as a result of the 
investigation.



2.  Obtain and associate with the claims 
file the veteran's mental health treatment 
records from the Miami VAMC and also from 
the Bay Pines VAMC dating since January 
2008.

3.  If sufficient information is provided, 
attempt to verify, through official 
sources the stressor reported by the 
veteran, to include his testifying against 
fellow soldiers before the CID.

4.  If, and only if, the RO/AMC verifies 
the in-service stressor or obtains 
sufficient corroborating evidence, 
schedule the veteran for a VA examination 
to determine if a diagnosis of PTSD is 
warranted based on the 
verified/corroborated stressor.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, review the record and re-
adjudicate the claim.  If the claim is 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




